Citation Nr: 0917531	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected erectile dysfunction with loss of 
erectile power and retrograde ejaculation.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1972.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By that decision, the RO granted compensation 
pursuant to 38 U.S.C. § 1151 for retrograde ejaculation, 
combining it with previously service-connected erectile 
dysfunction with loss of erectile power.  
A noncompensable disability rating which had previously been 
assigned for the erectile dysfunction was continued.


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power and retrograde 
ejaculation without penile deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction with loss of erectile power and retrograde 
ejaculation have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased (compensable) 
initial disability rating for service-connected erectile 
dysfunction with loss of erectile power and retrograde 
ejaculation. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in March 2004 and March 
2005 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from State 
or local governments, private doctors and hospitals, or 
current or former employers."

The March 2005 letter further emphasized: "You must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us or asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]  The March 2004 letter provided identical 
notice, except it referred to "records" instead of 
"evidence."

The letters included notice that "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the "give us everything 
you've got requirement formerly contained in 38 C.F.R. § 
3.159 (b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008. See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA treatment records and 
private medical records.  The Veteran was also been provided 
with a VA examination in May 2004.
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been represented by a service organization who has 
submitted argument on his behalf, most recently an appeal 
brief in April 2009.  He declined the option of a personal 
hearing.  

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no diagnostic code which deals with erectile 
dysfunction exclusively.  The Veteran's erectile dysfunction 
with loss of erectile power and retrograde ejaculation is 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7522 (2008) [penis, deformity, with loss of erectile power].  
Diagnostic Code 7522 is deemed by the Board to be the most 
appropriate primarily because it is the only diagnostic code 
which includes loss of erectile power among its criteria.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.



Specific schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.

Analysis

The Veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction with loss of erectile 
power and retrograde ejaculation, which is currently 
evaluated as noncompensably disabling under Diagnostic Code 
7522.  
[The Veteran is in receipt of special monthly compensation 
under 38 U.S.C. § 1114(k) due to loss of use of a creative 
organ.]

Initial matter - Esteban considerations

The RO granted service connection for erectile dysfunction 
associated with the Veteran's service-connected diabetes 
mellitus.  Later, and separately, the RO granted the 
Veteran's claim for compensation under 38 U.S.C. § 1151 for 
retrograde ejaculation due to 1981 prostate surgery.  A VA 
examiner in May 2004, noted that the Veteran had loss of 
erectile power and retrograde ejaculation.

In a statement attached to his April 2006 substantive appeal 
(VA Form 9), the Veteran essentially contends that he should 
have separate compensable ratings for erectile dysfunction 
and for retrograde ejaculation.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).
  
Inasmuch as the Veteran's retrograde ejaculation was 
recognized by the RO as having been caused by the 1981 
prostate procedure, the Board has considered whether a 
separate disability rating is warranted pursuant to 
Diagnostic Code 7527 (prostrate gland injuries, infections, 
hypertrophy, postoperative residuals), which are to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2008).  However, the Veteran's retrograde ejaculation does 
not meet the minimal criteria for a compensable rating for 
voiding dysfunction or urinary tract infection.  

A 20 percent disability rating is warranted for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  
A 10 percent disability rating is warranted for urinary tract 
infection requiring long term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a (2008).  Such 
symptoms are absent in this case.

The Board further observes that the VA examiner in May 2004 
noted that the Veteran's retrograde ejaculation essentially 
was another symptom of erectile dysfunction with loss of 
erectile power.  For these reasons, the Board finds that a 
separate rating for retrograde ejaculation is not warranted.  
According to the medical evidence, there is one disability, 
erectile dysfunction manifested by loss of erectile power and 
retrograde ejaculation.  To rate the erectile dysfunction 
with loss of erectile power and retrograde ejaculation as two 
separate disabilities under Diagnostic Code 7522 would amount 
to prohibited pyramiding.

Schedular rating

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis must be demonstrated.  The examiner in 
May 2004 found no penile deformity.  There is no medical 
evidence in this case showing complaint, treatment, or 
findings of penile deformity.  The Veteran does not contend 
otherwise.

In his notice of disagreement and substantive appeal, the 
Veteran has described the emotional distress the erectile 
dysfunction has caused him.  The Board is certainly 
sympathetic to the Veteran's situation.  However, emotional 
distress is not part of the schedular criteria and cannot be 
considered in assigning a disability rating. 
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the Board 
cannot base an increase on factors that are not included in 
the rating schedule]. Furthermore, with respect to VA 
benefits, special monthly compensation for loss of use of a 
creative organ was granted to compensate the Veteran for his 
erectile dysfunction.

Accordingly, the criteria for a compensable evaluation have 
not been met.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection for erectile dysfunction 
has the Veteran met or nearly approximated the criteria for a 
compensable rating.  While erectile dysfunction has 
persisted, at no time has penile deformity been demonstrated.  
Because such has not been identified in the record, a 
compensable rating is not warranted for any time period 
following the grant of service connection.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Extraschedular evaluation

The Board notes in passing that the Veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected erectile 
dysfunction results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2008).  His sole 
contention is that his service-connected erectile dysfunction 
with loss of erectile power and retrograde ejaculation 
warrants a compensable rating under the schedular criteria.  
The RO did not discuss or adjudicate the matter of an 
extraschedular evaluation in its May 2005 rating decision.

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO in the May 2005 rating 
decision, the Board will not address the Veteran's 
entitlement to an extraschedular rating.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 Vet. App. 88 
(1996)


Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the Veteran's erectile dysfunction with loss of 
erectile power and retrograde ejaculation have not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected erectile dysfunction with loss of 
erectile power and retrograde ejaculation is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


